Citation Nr: 0105752	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's mother


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1996 to 
June 1998.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

This appeal arises from a March 1999 rating action.  The 
veteran filed a NOD in April 1999 and a statement of the case 
(SOC) was issued later that month.  In July 1999 the RO 
received outpatient treatment records from VA Medical Center 
(VAMC) Jackson, MS.  Subsequently, a VA examination of the 
veteran was conducted in August 1999.  The RO issued a 
supplemental statement of the case (SSOC) in November 1999 
which continued the denial of the veteran's claim.  The 
substantive appeal was received in January 2000.

REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

A review of the veteran's service medical records shows that 
during his separation examination it was noted that the 
veteran had a history of depression and had received 
counseling at the Division Mental Health center at Scoffield 
Barracks, HI.  However, no records from the mental health 
center are included in the veteran's claims file.  The claims 
file does contain three evaluation reports on the veteran; 
one dated October 1997, a second dated March 1998, and the 
third dated February, no year.  These reports reflect that 
the veteran was exhibiting unusual behavior patterns and was 
experiencing difficulty in performing his duties.  The 
veteran was discharged in June 1998.  The reason for his 
separation, as set forth on his DD Form 214, was "Physical 
Condition, not a disability."

Upon returning home to Mississippi, the veteran received 
outpatient treatment at the VAMC Jackson.  The VAMC medical 
records reflect that in July 1998, he was diagnosed as 
suffering from a depressive disorder.  The veteran underwent 
a VA medical examination in December 1998 after which the 
physician diagnosed him as having dysthymic disorder.  The 
claims file shows that the veteran continued treatment at the 
VAMC Jackson at least until May 1999, at which time he was 
diagnosed as having a personality disorder.  When examined 
for VA purposes in August 1999, it was indicated that he 
appeared to be malingering, and a specific psychiatric 
diagnosis was not entered.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. § 1110, 1131.  However, 
in accordance with basic principles relating to service 
connection, a lifelong pattern of action or behavior 
manifesting developmental defects or pathological trends in 
the personality structure due to a personality disorder is 
considered to be of pre-service origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  The law 
is clear that a personality disorder is not a disability for 
which service connection may be granted for VA compensation 
purposes.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2000).  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), aff'd, 110 F.3d 56 
(Fed. Cir. 1997) (holding that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorder is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs); see 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

As discussed above, veteran's claims file contains neither 
records from the Division Mental Health Center where he was 
treated in November 1997, nor any type of in-service 
diagnosis.  The veteran's DD 214 describes the reason for his 
separation as "physical condition, not a disability."  The 
veteran's post service medical records associated with the 
claims file show an initial diagnosis of depressive disorder 
and later on, a diagnosis of dysthymic disorder, both of 
which are acquired psychiatric disorders, as opposed to a 
personality disorder.  Subsequent records reflect a diagnosis 
of a personality disorder or that the veteran was considered 
to be malingering.

The Board believes these records raise questions regarding 
the veteran's condition; particularly, it is unclear if the 
veteran may be considered to have a psychiatric illness, and 
if so, whether behavior noted in service maybe the initial 
manifestation of that illness.  In view of this, the Board 
feels additional development should be undertaken before 
issuing a final determination.

As noted above, the most recent records regarding the veteran 
associated with the claims file are dated in August 1999.  In 
order to properly evaluate the veteran's claim, his updated 
medical records should be obtained and associated with the 
claims file.  Similarly, the veteran's complete service 
medical records reflecting treatment at the Division Mental 
Health Center at Scoffield Barracks, in particular records 
from November 1997, should also be obtained.

After the foregoing development has been accomplished, the 
veteran should be scheduled for an examination to ascertain 
his current psychiatric diagnosis and whether it is related 
to service.  Thereafter, the claims file should be re-
evaluated and a determination entered as to whether service 
connection is warranted.

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2. With respect to the particular 
development required by this appeal, and 
to be included in the assistance 
provided the veteran under the Veterans 
Claims Assistance Act of 2000, the RO 
should attempt to obtain and associate 
with the claims file the veteran's 
service medical records reflecting 
treatment at the Division Mental Health 
Center in Scoffield Barracks and 
particularly any dated in November 1997.  
The RO should also ask the veteran to 
identify those places at which he has 
received psychiatric treatment since 
1999.  After obtaining any appropriate 
authorizations, the RO should attempt to 
obtain and associate with the file 
copies of the medical records the 
veteran identifies.  In any event, 
records of psychiatric treatment at the 
Jackson, MS VAMC since May 1999 should 
be obtained

3. Next, the veteran should be scheduled 
for a psychiatric examination.  The 
purpose of the examination is to 
determine whether a psychiatric disorder 
is present, and if so, whether it is 
related to service.  If a psychiatric 
disorder is present (other than a 
personality disorder), the examiner 
should provide an opinion, based on a 
review of the evidence, whether it is 
unlikely, likely or at least as likely 
as not, that it is related to the 
behavioral problems noted in service.  
All tests deemed necessary by the 
examiner must be conducted, and the 
clinical findings and reasonings which 
form the basis of the opinions requested 
should be clearly set forth.  In the 
event that the examiner finds that the 
veteran does not have a psychiatric 
disorder, he or she should reconcile 
that conclusion with that of other 
physicians who may have differed with 
that opinion.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the 
veteran's service and medical history.  
A notation to the effect that this 
record review took place should be 
included in the examination report.

4. After reviewing all the evidence, the RO 
should then enter its determination as 
to whether service connection for a 
psychiatric disorder is warranted.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





